Citation Nr: 0805334	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  94-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of pleural 
cavity injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey (RO), which denied the benefit 
sought on appeal.  The veteran perfected a timely appeal to 
that decision.  

On September 15, 2003, the veteran and his wife appeared and 
offered testimony at a hearing before the undersigned Acting 
Veterans Law Judge, sitting at Newark, New Jersey.  A 
transcript of the hearing is of record.  

In March 2004, the Board remanded the case to the RO for 
further development.  Pursuant to the remand directives, a VA 
examination was conducted in October 2004, and a supplemental 
statement of the case (SSOC) was issued in December 2004.  

In September 2005, the Board again remanded the case to the 
RO for procedural development.  Pursuant to the remand 
requests, SSOCs were issued in July 2006 and June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to the appellant if, after the last 
statement of the case (SOC) or SSOC was issued, additional 
pertinent evidence is received.  38 C.F.R. § 19.31 (2007).  
The last SSOC that addressed the issue in question was issued 
in June 2007.  Since then, additional private treatment 
reports have been associated with the claims folder, which 
reflect treatment for symptoms associated with the residuals 
of pleural cavity injury.  This evidence is relevant.  

By letter dated in December 2007, the Board informed the 
veteran additional medical evidence had been received in 
support of his claim, including the results of a privately 
conducted pulmonary function test (PFT), dated in September 
2007.  The veteran was informed that he had the right to have 
the new evidence reviewed by the RO for issuance of an SSOC, 
or he may waive the right to remand the case for the RO's 
review of the new evidence, and request that the Board 
proceeds with the adjudication of his appeal without 
remanding the case to the RO.  The veteran was further 
informed that if there was no response within 45 days, the 
Board would assume that he did not wish to have the Board 
adjudicate his appeal, and his appeal would be remanded for 
the RO's review.  That 45-day period has expired without a 
response from the veteran.  As a result, a remand is 
necessary so that the RO can consider that evidence and issue 
a decision.  38 C.F.R. § 20.1304(c) (2007) (after the appeal 
is certified to the Board, any pertinent evidence accepted by 
the Board must be referred to the AOJ for review, unless that 
procedural right is waived by the appellant).  

In a recent decision, Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), the Court held 
that a 38 U.S.C. § 5103(a) notice requires that the 
Secretary notify the claimant inter alia that to 
substantiate an increased rating claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; that 
the claimant must be notified that should an increase in 
disability be found, a disability rating will be 
determined by applying relevant DCs, which typically 
provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the 
symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; and that the notice must also provide examples of 
the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase 
in the disability or exceptional circumstances relating 
to the disability.  

In this case, the April 2004 VCAA notice does not appear to 
conform to the requirements as set forth in Vazquez-Flores.  
On Remand, the veteran must be afforded a corrective VCAA 
notice letter that conforms to the Court's decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

For the foregoing reason, another remand of this matter is 
necessary, even though it will, regrettably, further delay a 
decision on the issue on appeal.  The case is REMANDED to the 
RO via the Appeals Management Center in Washington DC, for 
the following actions:

1.  The RO should fulfill all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475.  In particular, compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  A copy of this 
notification must be associated with the 
claims folder. 

2.  The RO should ask the veteran whether 
there is other pertinent evidence (that 
is, evidence relevant to the residuals of 
pleural cavity injury that has recently 
come into existence) not currently in the 
claims folder.  If so, such evidence 
should be obtained and associated with 
the claims folder.  

3.  The RO must review the entire record, 
including evidence added to the record 
after the issuance of the June 2007 SSOC, 
and readjudicate the claim of entitlement 
to a rating in excess of 20 percent for 
residuals of pleural cavity injury.  

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
T. Stephen Eckerman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



